  8:18-cv-00558-LSC-SMB Doc # 63 Filed: 06/22/20 Page 1 of 3 - Page ID # 337


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MARSHA LADUE, Individually and as
Executrix of the Estate of Marc LaDue,
Deceased, and on behalf of all Wrongful Death                          8:18CV558
Beneficiaries;
                                                            SECOND AMENDED FINAL
                       Plaintiff,                             PROGRESSION ORDER

        vs.

AMERICAN HONDA MOTOR COMPANY,
INC., HARLEY-DAVIDSON, INC.,
individually and as successor in interest to
American Machine and Foundry; and
HARLEY-DAVIDSON MOTOR COMPANY,
INC., individually and as successor in interest
to American Machine and Foundry;

                       Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend. (Filing No.
60.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s earlier final progression orders remain
in effect and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before Laurie Smith Camp, Senior
              United States District Judge, in Courtroom 2, Roman L. Hruska Federal
              Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on July 20,
              2021, or as soon thereafter as the case may be called, for a duration of fifteen (15)
              trial days. This case is subject to the prior trial of other civil cases that may be
              scheduled for trial before this one. Jury selection will be held at the commencement
              of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on June 29, 2021 at 11:00 a.m., and will be conducted by internet/telephonic
              conferencing. Counsel shall use the conferencing instructions assigned to this case
              to participate in the conference. (Filing No. 62.) (If counsel wishes to appear in
              person, counsel must contact chambers requesting permission to do so. Before
              contacting chambers to request such relief, counsel shall confer regarding the
              issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
              be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on June
              24, 2021.

       3)     A telephonic conference to discuss the status of case progression and the parties’
              interest in settlement will be held with the undersigned magistrate judge on
              January 11, 2021 at 11:00 a.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 62.)

                                                1
   8:18-cv-00558-LSC-SMB Doc # 63 Filed: 06/22/20 Page 2 of 3 - Page ID # 338


         4)       The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is April
                  19, 2019.

         5)       The deadlines for moving to amend pleadings or add parties are:

                            For the plaintiff(s):                          March 31, 2019
                            For the defendant(s):                          June 24, 2019

         6)       The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is December 20, 2019. Motions to compel
                  discovery under Rules 33, 34, and 36 must be filed by January 3, 2020

                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          October 10, 2019
                            For the defendant(s):                          January 10, 2020

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          August 10, 2020
                            For the defendant(s):                          November 9, 2020

         9)       The deposition deadline is February 20, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1), except as follows: 10
                          depositions per side not counting expert witnesses and treating doctors.

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  February 20, 2021.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is January 21, 2021.



          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
                                                            2
8:18-cv-00558-LSC-SMB Doc # 63 Filed: 06/22/20 Page 3 of 3 - Page ID # 339


   12)    Motions in limine shall be filed seven days before the pretrial conference. It is not
          the normal practice to hold hearings on motions in limine or to rule on them prior
          to the first day of trial. Counsel should plan accordingly.

   13)    The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   14)    All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge, including all requests for changes of trial dates.
          Such requests will not be considered absent a showing of due diligence in the timely
          progression of this case and the recent development of circumstances, unanticipated
          prior to the filing of the motion, which require that additional time be allowed.
   Dated this 22nd day of June, 2020.
                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                            3
